DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is suggested that “panel comprising” be changed to –panel, the method comprising--, for clarity. 
In claim 5, there is a lack of antecedent basis for “the support structure”.
Claims 15 and 16 are generally unclear and not fully understood.
In claim 26, there is a lack of antecedent basis for “the panel lock user interface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eads, US Patent 2,789,852.  As in claim 1, a method for releasably latching a sliding panel, comprising providing a striker (including 16) coupled to a structure such that a sliding panel 10 is movable relative to the striker; providing a latch 36 coupled to the sliding panel, the latch being rotatable and having a striker interface to engage the striker, the striker interface at least partially defining a striker opening to receive the striker, wherein the latch is rotatable to a latch position to secure the striker in the striker opening and to a receive/release position to receive the striker in the striker opening or release the striker from the striker opening; moving the sliding panel toward the striker with the latch in the receive/release position until the striker engages the striker interface of the latch causing the latch to move to the latch position where the striker is secured in the striker opening of the latch; and causing the latch to move to the receive/release position facilitating release of the striker from the striker opening of the latch.  As in claim 2, the sliding panel is inherently movable along a track (as conventional).  As in claim 3, the track is straight such that the sliding panel is movable linearly along the track when the latch receives and releases the striker (as conventional).  As in claim 4, the striker is coupled to the track (at least via 16 and 17).  As in claim 5, the track is also inherently coupled to, as best understood, the support structure.  As in claim 6, the support structure comprises a wall or a ceiling.  As in claim 7, the sliding panel is a door.  As in claim 8, the latch is coupled to the sliding panel at a latch body (including 11), and wherein the latch is supported by, and rotatably coupled to, the latch body.  As in claim 11, the latch is biased to the receive/release position (at least via spring 41, as conventional).  As in claim 12, coupling a latch lock (including 48) to the sliding panel to maintain the latch in the latch position.  As in claim 13, the latch lock is movable to a latch lock position such that the latch is maintained in the latch position, and to a latch release position such that the latch is free to move between the latch and receive/release positions.  As in claim 14, the latch lock is biased to the latch lock position (at least via spring 52).  As in claim 15, as best understood, the latch lock is bi-directionally movable in a translational degree of freedom.  As in claim 16, as best understood, the latch comprises a latch lock opening 45 that defines the latch position and the receive/release position, and the latch lock comprises a latch protrusion 46 disposed in the latch lock opening, and wherein the position of the latch protrusion relative to the latch lock opening establishes a position of the latch in the latch position or the receive/release position.  As in claim 17, coupling a latch lock user interface (including 23) to the sliding panel to facilitate movement of the latch lock from the latch lock position to the latch release position by a user.  As in claim 18, the latch lock user interface is recessed within the sliding panel (see figures).  As in claim 19, coupling a panel lock (including 21) to the sliding panel to prevent the latch lock from moving out of the latch lock position.  As in claim 20, the panel lock is movable to a panel lock position such that the latch lock is prevented from moving out of the latch lock position, and to a panel unlock position such that the latch lock is free to move between the latch lock and latch release positions.   As in claim 24, as best understood, the panel lock is bi-directionally movable in a rotational degree of freedom to the panel lock position and the panel unlock position.  As in claim 25, coupling a panel lock user interface 23 to the sliding panel to facilitate movement of the panel lock to the panel lock position and to the panel unlock position by a user.  As in claim 26, the panel lock user interface is movable with a key.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eads.
Regarding claims 9 and 10, Eads may not explicitly teach the striker including a curved latch interface surface to engage the striker interface of the latch; and the striker interface including a curved surface to engage the curved latch interface surface, as claimed.  However, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such modifications are not critical to the design and would have produced no unexpected results.  Reasons for such modifications may include smooth transitional contact surfaces, thereby reducing vibration and sound, as well as wear and tear of components over time. 
Regarding claims 21-23, Eads does not appear to disclose the latch lock comprising an extension portion to couple with the panel lock; the panel lock comprising a lock protrusion that mechanically interferes with movement of the latch lock when in the panel lock position; nor the latch lock comprises a slidable plate, and the lock protrusion of the panel lock is configured to interface with the plate to mechanically interfere with movement of the latch lock when in the panel lock position, all as claimed.  However, regarding each of these limitations, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Such an arrangement merely provides an art recognized equivalent arrangement of components producing predictable results, attainable by mere routine experimentation by one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675